DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 01/16/2022. Claims 1, 3-4, 6-10, 12-13, and 15-20 remain pending. Claims 1, 3, 4, 10, 12, 13, and 19-20 are amended. Claims 2, 5, 11, and 14 are canceled. No claims are newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn in view of the amendment to claim.

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13, and 15-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 10 and 19, the prior art of record (Miyata et al. (US 2005/0065943 A1; hereinafter Miyata) in view of Barinov et al. (US 2018/0101701 A1, cited by the applicant in the 03/05/2020 IDS; hereinafter Barinov) further in view of Oom Temudo de Castro et al. (US 2004/0111608 A1; hereinafter Oom Temudo de Castro)) does not disclose:

“serially concatenating the second hash value of the second electronic file with one of the first hash values in the verification data to generate a first string, and performing hash processing to the first string to generate a second non-terminal hash value; and 
serially concatenating the at least one first non-terminal hash value in the verification data with the second non-terminal hash value to produce a second string, and performing hash processing to the second string to produce the second root hash value.” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Miyata teaches “a data management apparatus having an anti-falsification verification function” ([0144], [0148], [0165] and [0167]). Similarly, Barinov teaches “storing a root hash value into a blockchain” ([0003], [0009]) and Oom Temudo de Castro teaches “concatenates the contents hash of the first file with the contents hash of the second” ([0173]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497